UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7393


KAY F. PASCHAL,

                    Plaintiff - Appellant,

             v.

LEON LOTT, in his individual and official capacity; STAN SMITH, in his
individual and official capacity; HOWARD HUGHES, in his individual and
official capacity; HEIDI SCOTT, a/k/a Heidi Jackson, in her individual and official
capacity; RICHLAND COUNTY, SOUTH CAROLINA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Chief District Judge. (3:14-cv-04737-TLW)


Submitted: April 27, 2017                                         Decided: May 5, 2017


Before MOTZ, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. Jahue Moore, MOORE TAYLOR LAW FIRM, P.A., West Columbia, South Carolina,
for Appellant.   Andrew F. Lindemann, Robert D. Garfield, DAVIDSON &
LINDEMANN, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Kay F. Paschal appeals from the district court’s order adopting the

recommendation of the magistrate judge and granting summary judgment to Defendants

in her 42 U.S.C. § 1983 (2012) civil rights action. On appeal, Paschal questions whether

the district court erred in granting summary judgment to Defendants. However, because

Paschal has not presented this claim in accordance with Fed. R. App. P. 28(a)(8)(A)

(“[T]he [appellant’s] argument . . . must contain . . . appellant’s contentions and the

reasons for them, with citations to the authorities and parts of the record on which the

appellant relies.”), we deem it abandoned. Jacobs v. N.C. Admin. Office of the Courts,

780 F.3d 562, 568 n.7 (4th Cir. 2015); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d

599, 607 (4th Cir. 2009); Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir.

2004).

         Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                             2